Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Bendel on 5/7/21.
The application has been amended as follows:
Claims 1, 14 and 19 have been amended as annotated below:
(Currently Amended) A safety cutting device, comprising: an elongate housing extending between an anterior end and a posterior end thereof and defining a sheath having an anterior opening and forming a cavity configured to receive a slidable insert, the anterior opening having an elongate shape that accommodates a size 10, 11, and/or 15 surgical blade, the housing also defining a handle that extends from an anterior portion of the housing to a posterior portion thereof, the handle providing a grip for a user operating the cutting device; a number 10, 11, or 15 surgical cutting blade coupled to the slidable insert, the slidable insert positioned within the cavity and moveable within the housing between a safe position in which the blade is covered by the sheath and an exposed position in which the blade is extended through the anterior opening and exposed for cutting; a biasing member biasing the slidable insert to the safe position, wherein the housing includes a second cavity and the biasing member is disposed in the second cavity; a latch mechanism operable to lock the slidable insert in the exposed position; and a release mechanism positioned on an anterior portion of the handle and configured to unlock the latch mechanism wherein the anterior portion of the handle is located in a first 50% of a longitudinal distance extending from the anterior opening of the elongate housing to a posterior opening of the elongate housing, and the release mechanism movable in a transverse direction of the housing and fixed in the longitudinal direction of the housing.

14. (Previously Presented) The cutting device of claim 1, wherein the 

19. (Previously Presented) The cutting device of claim 21 [11], wherein the hook and latch mechanism includes a deflectable member.

Claim 21 is added and is as noted below:
21. (New) A safety cutting device, comprising: an elongate housing extending between an anterior end and a posterior end thereof and defining a sheath having an anterior opening and forming a cavity configured to receive a slidable insert, the anterior opening having an elongate shape that accommodates a size 10, 11, and/or 15 surgical blade, the housing also defining a handle that extends from an anterior portion of the housing to a posterior portion thereof, the handle providing a grip for a user operating the cutting device; a number 10, 11, or 15 surgical cutting blade coupled to the slidable insert, the slidable insert positioned within the cavity and moveable within the housing between a safe position in which the blade is covered by the sheath and an exposed position in which the blade is extended through the anterior opening and exposed for cutting; a biasing member biasing the slidable insert to the safe position; a latch mechanism operable to lock the slidable insert in the exposed position; and a release mechanism positioned on an anterior portion of the handle and configured to unlock the latch mechanism wherein the anterior portion of the handle is located in a first 50% of a longitudinal distance extending from the anterior opening of the elongate housing to a posterior opening of the elongate housing, and the release mechanism movable in a transverse direction of the housing and fixed in the longitudinal direction of the housing, wherein the latch mechanism is a hook and latch and the release mechanism includes an inward projecting protrusion configured to press the hook down in order to disengage the hook from the latch.

Allowable Subject Matter
Claims 1 - 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Edens (USPN 6503262), Shackleford (USPN 6254621), and Di Strefano (USPN 1701771) which teach various aspects of a scalpel with retractable blade having the features as set forth in the claims and noted in the previous Office action mailed on 8/31/20.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose that the housing includes a second cavity and the biasing member is disposed in the second cavity (per claim 1), nor the latch mechanism is a hook and latch and the release mechanism includes an inward projecting protrusion configured to press the hook down in order to disengage the hook from the latch (per claim 21).  Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1 or 21.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/FERNANDO AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        05/08/2021